Citation Nr: 0604378	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for Parkinson's disease, on 
primary  basis or as secondary to service-connected chronic 
cystourethritis and prosthetitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from July 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
that denied service connection for Parkinson's disease.  The 
appellant filed a Notice of Disagreement (NOD) in December 
2003, and the RO issued a Statement of the Case (SOC) in 
February 2005.  The appellant perfected his appeal by filing 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
March 2005.

The appellant testified during hearings before a Decision 
Review Officer (DRO), at the RO, in August 2003, in April 
2004, and in August 2004; and during a hearing before the 
undersigned Veterans Law Judge , in Washington, D.C., in 
January 2006.  Transcripts of all hearings are of record.

Following the January 2006 hearing, the undersigned granted 
the appellant's motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900 (2005).

For reasons expressed below, the Board has characterized the 
claim on appeal as encompassing three bases of entitlement-
direct and presumptive (considered as on a primary basis), 
and as secondary to service-connected chronic cystourethritis 
and prosthetitis.

As a final preliminary matter, the Board notes that, during 
his s August 2004 DRO hearing, and  his January 2006 Board 
hearing, the appellant asserted that his service-connected 
urinary condition had caused him to fall at home in 2003.  
This assertion appears to raise a claim for service 
connection for  residuals of a  fall, to include a cervical 
spine injury.  As that issue has not been adjudicated by the 
RO, it is not properly before the Board, and is, thus, 
referred to the RO for appropriate action 

FINDINGS OF FACT

1.  All notice and development action necessary to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The only medical opinion evidence on the question of 
whether the appellant's urinary complaints noted within the 
first post service year constituted early manifestations of 
Parkinson's disease weighs against the claim.  

3.  Objective evidence establishes that the appellant was 
probably exposed to pesticides, to include DDT, during his 
military service.  

4.  The most persuasive medical opinion evidence of the 
question of whether there is a medical relationship between 
the appellant's probable in-service pesticides exposure and 
his Parkinson's disease weighs against the claim.

5.  None of the medical evidence on the question of whether 
the appellant's service-connected chronic cystourethritis and 
prosthetitis aggravate his Parkinson's disease supports the 
claim.   


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease, 
on a primary basis or as secondary to service-connected 
chronic cystourethritis and prosthetitis, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for Parkinson's disease, to include as secondary 
to service-connected chronic cystourethritis and 
prosthetitis, has been accomplished.

Through the September 2003 rating decision, the February 2005 
SOC and the August 2005 Supplemental SOC (SSOC), the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal up to that point, 
and the bases for the denial of the claim.  After each, they 
were given the opportunity to respond.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim.  

The RO's May 2003 notice letter, prior to the rating decision 
on appeal, informed the appellant of the evidence required to 
substantiate a claim for service connection for Parkinson's 
disease; the letter also discussed the respective 
responsibilities of the claimant and VA in obtaining evidence 
and asked the appellant to identify any medical providers 
potentially having relevant records.  The Board finds that 
this letter meets the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).

The Board notes, at this point, that the appellant's 
representative has indicated that, in adjudicating this 
claim, the RO only addressed presumptive service connection 
(see January 2006 Board hearing transcript, pages  4-5 and 
17-18), which goes to the jurisdiction of the Board to 
consider the claim on the basis of all theories of 
entitlement, as reflected on the title page.  However, the 
Board notes that the RO's September 2003 rating acton 
addressed primary  service connection, to include presumptive 
service connection based on a chronic disability, while the 
February 2005 SOC reflects discussion of both primary and 
secondary service connection.  As the RO has, in fact, 
considered all theories of entitlement in adjudicating this 
claim, and the appellant has been notified of the reasons and 
bases for denial of the claim under each theory, the 
appellant is not prejudiced by the Board also adjudicating 
the claim under all theories of entitlement.  

Also as regards the VCAA's notice requirements, the Board 
points out that, in the decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the Board notes that the appellant has, in fact, 
furnished evidence in support of his appeal.  Given that 
fact, the RO's instructions to him (as noted above), the 
Board finds that the appellant has, essentially, been put on 
notice to furnish all evidence in his possession.  Therefore, 
on these facts, the RO's omission is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the appellant.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  In that regard, the 
Board particularly notes the May 2003 notice letter invited 
the appellate to submit information and evidence in support 
of his claim.  Moreover, the September 2003 rating decision, 
the February 2005 SOC,  and the August 2005 SSOC provided the 
appellant with a comprehensive overview of the current 
evidentiary issues regarding each step in the development of 
his claim.  After each, the appellant was afforded the 
opportunity to respond.  The appellant has not identified any 
sources of pertinent evidence, in addition to those noted 
below.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  As indicated below, the RO has 
obtained the veteran's complete service medical records 
(SMRs), and the appellant has submitted private medical 
evidence; the appellant has not identified any VA or non-VA 
medical providers as having relevant records for development.  
The RO obtained an opinion by the VA Under Secretary for 
Health in regard to the etiology of the claimed disability, 
the report of which is of record.  The appellant also has 
been afforded four hearings on appeal to present evidence and 
arguments on his own behalf; the transcripts of all hearings 
are of record.  Significantly, there is no indication of any 
additional, existing evidence that needs to be obtained by 
VA.  In fact, the appellant's representative has asserted 
that there is no additional evidence to be obtained, and has 
in fact strenuously objected to any additional development 
(see January 2006 Board hearing transcript, page 17).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision in this appeal.

II.  Analysis

A.  Entitlement to Service Connection on a Primary Basis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
diseases, including Parkinson's disease (paralysis agitans), 
which develop to a compensable degree (10 percent for 
Parkinson's disease) within a prescribed period following 
discharge from service (one year for Parkinson's disease), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a).

The appellant has been competently diagnosed with Parkinson's 
disease, which became symptomatic in 1996 (see the March 2003 
letter from Dr. S.G.R., a private neurologist specializing in 
Parkinson's disease).

The appellant's service medical records reflect  treatment in 
October 1952 for frequent urination associated with an 
undiagnosed genito-urinary condition.  His report of 
separation examination in March 1954 reflects that  all 
physical systems were assessed as "normal"; other than a 
few identifying scars, no disabilities or abnormalities were 
noted.  .  

The appellant contends that his Parkinson's disease became 
manifest during the first year after discharge, and that he 
is entitled to presumptive service connection for a chronic 
disability, under 38 C.F.R. § 3.307.  

Review of the file shows that the appellant received 
treatment for dysuria from Dr. M.A.P., a private urologist, 
beginning in May 1954 (within the first year after the 
appellant's discharge) and continuing intermittently through 
August 1959 (see the February 1960 letter from Dr. M.A.P.).  
However, there is no medical evidence that these urinary 
complaints were early manifestations of Parkinson's disease.  

On the contrary, the only medical opinions on this point 
weigh against the claim.  In a March 2005 medical opinion 
(submitted by the appellant in support of his theory that his 
Parkinson's is due to in-service DDT exposure (addressed 
below), by Dr. A.M.G)  observed that the fact that 
Parkinsonism was diagnosed approximately forty years after 
his initial presentation of urinary complaints makes the 
latter less likely to be manifestations of Parkinson's 
disease. Further, in January 2005, a board comprised of two 
VA neurologists reviewed the appellant's claims file 
specifically to determine whether the appellant's service-
connected urology problems were actually  early 
manifestations of his current Parkinson's disease.  The board 
stated that although urinary dysfunction may develop or be 
associated with Parkinson's disease, it is highly unlikely 
that such urinary dysfunction would present forty years 
before the manifestation of other motor dysfunction, and, 
that, accordingly, it is not likely that the appellant's 
early urological conditions were a manifestation of his 
Parkinson's disease.

Alternatively, the appellant argues that there is direct link 
between his in-service exposure to pesticide, specifically 
DDT, and his current Parkinson's disease.  Specifically, the 
appellant cites exposure to DDT during recruit training at 
Great Lakes Naval Training Center and later while assigned to 
the Washington, D.C. area.  

The appellant has presented evidence, in the form of 
documents and oral testimony, regarding the use of DDT by the 
Navy during the period of the appellant's enlistment.  This 
evidence includes the testimony of a Lieutenant (junior 
grade) S.B., U.S. Navy (during the August 2003 DRO hearing) 
to the effect that his research of records held by the 
National Archives and the U.S. Navy shows that the Navy used 
DDT on recruits and around buildings in Anacostia during the 
period of the appellant's naval service.  An April 2004 
letter by the Policy Branch, Department of the Navy, 
acknowledged LT(JG) S.B.'s testimony to VA that the Navy had 
used DDT from the 1950s to the 1970s.  The Board finds that 
this provides objective evidence that the appellant was 
probably exposed to pesticides, including DDT, to at least 
some degree during his military service.

The appellant also has submitted numerous news articles 
relating to research into a possible link between DDT and 
Parkinson's disease (M.F. McMillan, Parkinson's, Pesticides, 
and Organic Standards excerpt from The Progressive Populist 
2000; S. Okie, Study Links Pesticide to Parkinson-Like 
Illness,  Wash. Post, Nov. 6, 2000, at A02; Pesticides and 
Parkinson's Disease abstract from N.Y. Times,  Nov, 5, 2000, 
by the Vermont Parkinsonian, Dec. 2000; Parkinson's Disease 
Research at the NIEHS (National Institute of Environmental 
Health Sciences)", NIEHS Fact Sheet 4/99; R.F. Novak, Ph. 
D., Occupational and Environmental Risk Factors for 
Parkinson's Disease, Wayne State University Center for 
Molecular and Cellular Toxicology with Human Applications 
Research Highlights - 1988; D.L. Eaton, Ph.D., Genetic 
Differences in the Enzyme Paraoxonase May Greatly Increase 
Susceptibility to Certain Widely Used Pesticides, University 
of Washington Center for Ecogenetics and Environmental Health 
Research Highlights - 1998; J. Stephenson, Ph.D., Exposure to 
Home Pesticides Linked to Parkinson Disease, Journal of the 
American Medical Association (JAMA) Medical News and 
Perspectives, Vol. 283, No. 23, June 21, 2000; M.J. 
Friedrich, Pesticide Study Aids Parkinson Research, JAMA 
Medical News and Perspectives, Vol. 282, No. 23, Dec. 15, 
1999; C. Lazaroff, Combination of Pesticides Linked to 
Parkinson's Disease, excerpt from Get Set, Inc.; Parkinson's 
Disease Possibly Linked to Pesticide Exposure, Pesticide 
Action Network North America, Sept. 28, 2001; G.T. Sharrer, 
Ph.D, DDT Use During the Korean War - An Example of Long-Term 
Consequence Management, paper presented to the Hwarangdae 
International Symposium, Seoul, Republic of Korea, Oct. 23, 
2003, and DDT, Korean War Veterans and Parkinson's Disease, 
Executive Summary and Conclusions, Sep. 18, 2003).  

Further, the appellant also submitted articles reflecting 
that that the  "typical onset" of Parkinson's disease in 
patients over 50 years of age is usually environmental rather 
than hereditary (C.M. Tanner, M.D., Ph.D., and J.W. Langston, 
M.D., Genetics and PD: Research Points to Environmental 
Causes,  National Parkinson Foundation, Inc., Report, Vol. X, 
Issue I (Spring 1999); J.L. Cummings, M.D., Understanding 
Parkinson Disease, JAMA editorial, Vol. 281, No. 4, Jan. 27, 
1999).

While the  Board notes that these articles document extensive 
ongoing research into a causal connection between pesticides 
and Parkinson's disease, there is nothing in any of the 
articles to show an established connection, accepted by the 
medical community, between pesticides and the development of 
Parkinson's disease.  As such, these articles are not 
considered probative evidence on the question of whether 
there is a medical nexus between this veteran's probable in-
service pesticide exposure and service.

The claims file also contains briefing notes by G. T.S., 
Ph.D., received by VA in June 2004.  Dr. G.T.S.'s notes 
assert that Korean War-era military personnel were exposed to 
DDT and appear to have a high incidence of Parkinson's 
disease, although epidemiological studies have not been done 
to determine if Korean War-era veterans have a higher 
incidence of Parkinson's disease than other population 
groups.  Dr. G.T.S. expressed that, while it is not possible 
today to say that DDT causes Parkinson's disease, his 
believes that the association between DDT and Parkinson's 
disease among Korean War personnel is greater than that 
between Agent Orange and the diseases that are presumptively 
connected, or between cigarette smoke and lung cancer.  The 
Board notes that Dr. G.T.S. also stated that it is not 
unusual that the appellant did not present clear symptoms of 
Parkinson's disease until 1996, forty years after military 
service, and expressed his belief thar  the appellant's 
service-related bladder disability is related to his 
Parkinson's disease.  However, since the evidence does not 
show that Dr. G.T.S. is a physician, the Board finds that Dr. 
G.T.S.' competence does not extend to medical issues such as 
the etiology of the appellant's disability.  See. e.g., Jones 
v. Brown, 7 Vet. App. 134, 137 (1994) (holding that it is 
within the province of trained medical evidence to enter 
conclusions on such medical matters as diagnosis and 
etiology).

However, the record does include two medical opinions 
directly addressing the question of a medical relationship 
between in-service pesticides exposure and the post-service 
development of Parkinson's disease. 

In a March 2005 letter,  from Dr. A.M.G., a physician 
(specialty unknown) and Master of Public Health (MPH) acting 
as consultant to the appellant's service representative, 
states that several studies have shown an association between 
Parkinson's disease and agricultural chemicals, but no study 
has been able to establish a cause-and-effect relationship.  
Also, literature suggests that urologic symptoms of 
Parkinson's disease usually follow motor symptoms, and 
accordingly the fact that Parkinsonism was diagnosed 
approximately forty years after his initial presentation of 
urinary complaints make the latter less likely to be a 
manifestation of Parkinson's disease.  Dr. A.M.G. concurred 
that Parkinson's disease can affect the urinary bladder and 
has resulted in an exacerbation of the urinary bladder 
dysfunction.  Based on the fact that the appellant has no 
family history of Parkinson's disease, the reported history 
of exposure to DDT in service, and studies showing that 
environmental factors are the most common cause of the 
disease in those diagnosed after 50 years of age, Dr. A.M.G. 
concluded that it is at least as likely as not that the 
appellant's exposure to pesticides in service contributed to 
his development of Parkinson's disease.  

In August 2005, the RO referred the file to the VA Under 
Secretary for Health for an opinion in regard to a possible 
causal effect between in-service pesticide  exposure and 
Parkinson's disease.  The file was reviewed by Dr. S.H.M., 
M.D., M.P.H., of the VA Public Health and Environmental 
Hazards Office.  Dr. S.H.M. stated that Parkinson's disease 
does not have a known cause, and the fact that the appellant 
has no family history of Parkinson's disease has little 
bearing on the question of whether his condition was caused 
by exposure to pesticides in the military.  Dr. S.H.M. noted 
that the National Academy of Sciences Institute of Medicine 
(IOM) had investigated the possibility of a causal connection 
between pesticides and Parkinson's disease over several 
years, but that, as of 2004, the IOM reiterated its earlier 
findings that there is inadequate/insufficient evidence of an 
association between pesticides and Parkinson's disease.  
Accordingly, Dr. S.H.M, opined that, while it is possible 
that the appellant's Parkinson's disease could be the result 
of exposure to pesticides while on military service, but it 
cannot be stated that it is as likely as not that the illness 
was the result of that exposure.  In other words, Dr. S.H.M. 
essentially concluded that such a relationship was less 
likely than not.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In this case, for reasons explained below, the Board finds 
that the opinion of the Dr. S.H.M.-that it is less likely 
than not that the appellant's Parkinson's disease is due to 
pesticide exposure during military service-is  the most 
probative evidence on the question of medical nexus.  

First, the Board notes that a medical professional is not 
competent to opine as to matters outside his or her scope of 
expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1995).  The medical 
effects of pesticides are an issue in which Drs. A.M.G. and 
S.H.M. appear to be equally competent, since both are 
physicians who are also Masters of Public Health, and to that 
extent, the medical evidence appears in relative equipoise.  
[Parenthetically, the Board notes that while the appellant 
has submitted several letters by Dr. S.G.R., a neurologist 
specializing in Parkinson's disease, that physician has not 
provided an opinion as to a demonstrated causal connection, 
accepted by the medical community, between pesticides and 
Parkinson's disease.]  .  

The Board also points out that Dr. A.M.G. stated that no 
study has been able to establish a cause-and-effect 
relationship between Parkinson's disease and pesticide 
exposure, but nonetheless concluded, based on the reported 
history of exposure to DDT in service, and based upon studies 
showing that environmental factors are the most common cause 
of the disease in those diagnosed after 50 years of age, that 
it is at least as likely as not that the appellant's exposure 
to pesticides in service contributed to his development of 
Parkinson's disease.  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistence, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  Also, the Board has "the authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 
(Fed. Cir. 1997).  In this case, the Board finds that the 
opinion of Dr. A.M.G. is internally inconsistent, which is a 
factor that diminishes the probative value of his opinion.  
By contrast, it appears that Dr. S.H.M.'s opinion, in 
acknowledging the possibility of the asserted medical 
relationship, but also acknowledging that it cannot be stated 
that such a relationship is as likely as not, is more 
consistent with the cited studies.

Under these circumstances, the Board finds that Dr. S.H.M.'s 
opinion is the most probative evidence on the question of 
medical relationship between pesticide exposure and 
Parkinson's disease, and that that opinion weighs against the 
claim.  
In addition to the medical evidence, the Board has considered 
assertions advanced by the appellant-that his Parkinson's 
disease is associated with exposure to pesticides in 
service-and those advanced on his behalf, in adjudicating 
the claim on appeal.  The Board particularly notes that the 
appellant submitted a letter in August 2005 letter 
disagreeing with the medical opinion of the VA Undersecretary 
of Health, provided by Dr. S.H.M.  The appellant is certainly 
competent to describe his own symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, as the appellant is a layperson not shown 
to possess the appropriate medical training and expertise, he 
is not competent to render a probative opinion on a medical 
matter, such as whether there is a medical relationship 
between his current Parkinson's disease and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Similarly, then, he also is not 
competent to controvert a competent and persuasive medical 
opinion on the basis of his assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for Parkinson's disease, on a primary 
basis, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Entitlement to Service Connection on a Secondary Basis

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  However, an additional disability is 
not compensable when a service-connected disability is 
aggravated by a nonservice-connected disability.  Johnston v. 
Brown, 10 Vet. App. 80, 86 (1997).

In this case, the appellant is seeking service connection for 
Parkinson's disease as secondary to service-connected chronic 
cystourethritis and prosthetitis.  Specifically, the 
appellant does not contend that the service-connected 
condition actually caused his Parkinson's disease, but rather 
that the service-connected condition aggravates the symptoms 
of his Parkinson's disease (see the appellant's August 2004 
letter to the RO; see also the appellant's testimony during 
the RO hearing in August 2004).

In May 2003 the appellant submitted an article (C. Singer, 
M.D., Bladder Problems in Parkinson's Disease, published on 
the internet by the National Parkinson Foundation, Inc.) 
asserting that urinary symptoms are a frequent cause of 
discomfort in Parkinson's patients because the Parkinson's 
disease causes the bladder to contract prematurely at low 
amounts of urine, resulting in an unstable or irritable 
bladder.  In an August 2003 letter, Dr. S.G.R. opined that 
Parkinson's disease often affects urinary bladder, function, 
and may also exacerbate pre-existing urinary bladder and 
stability.  The Board notes that, when considered together, 
both these items of evidence appear to support a theory that 
the  appellant's nonservice-connected Parkinson's disease may 
aggravate his service-connected bladder disorder, but do not 
in any way indicate  that the service-connected urinary 
disability is aggravating nonservice-connected Parkinson's 
disease.

In the January 2005 letter by a board of two VA neurologists, 
cited above, the physicians stated that urinary symptoms are 
a frequent cause of discomfort in Parkinson's disease 
patients, and that the Parkinson's disease may also 
exacerbate the service-connected bladder dysfunction.  
However, the neurologists stated that there is no evidence 
suggesting that the service-connected urological condition 
caused or permanently aggravated the Parkinson's disease.

Similarly, in the March 2005 letter, Dr. A.M.G. stated that 
he concurs that Parkinson's disease can affect the urinary 
bladder and has resulted in an exacerbation of the urinary 
bladder dysfunction.  Because Dr. A.M.G. did not conclude 
that the service-connected urinary condition aggravates the 
nonservice-connected Parkinson's disease., this opinion, like 
the VA neurologists' opinion, simply is not supportive of the 
claim.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions that his Parkinson's disease is 
aggravated by his service-connected disability.  However, for 
the same reasons as those noted above, the appellant simply 
is not competent to provide persuasive evidence to support 
his claim on the basis of his assertions, alone.  See, e.g.,  
Bostain,  11 Vet. App. at 127; Routen, 10 Vet. App. at 186.As 
indicated, the only competent evidence pertinent to the 
matter of secondary service connection either does not 
support, or weighs against, the claim.

Under these circumstances, the Board finds that the claim for 
secondary service connection for Parkinson's disease must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for Parkinson's disease, on a primary  
basis or as secondary to service-connected chronic 
cystourethritis and prosthetitis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


